Citation Nr: 0534294	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-20 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to June 1971.  He had subsequent service in the Marine Corps 
Reserves and at the Marine Corps Officers Candidate School 
from June 2, 1974, to June 25, 1974. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The veteran and his spouse testified at a Board video 
conference hearing in July 2003.  A transcript (T) of the 
hearing has been associated with the claims file.  In January 
2004, the Board issued a decision that reopened the claim of 
service connection for a back disability and remanded the 
matter to the RO for a de novo review.  The case was recently 
returned to the Board.


FINDINGS OF FACT

1.  The probative and competent medical evidence of record 
establishes that the veteran had a congential spondylolysis 
and/or spondylolisthesis of the lumbar spine, and that there 
was no permanent increase in severity of a preexisting 
disorder 
of the lumbar spine associated with an injury sustained in 
active service in June 1974. 

2.  Degenerative disc disease and/or degenerative arthritis 
of the lumbar spine have not been associated with the 
veteran's military service on any basis.


CONCLUSIONS OF LAW

1.  A preexisting spondylolysis/spondylolisthesis of the 
lumbar spine was not aggravated by active service.  
38 U.S.C.A. 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

2.  Degenerative disc disease or arthritis of the lumbar 
spine was not incurred in active service and may not be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA requires that VA notify the claimant and the claimant's 
representative of any information and medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  VA must also advise a 
claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the claim for service connection, the January 2004 
Board decision reopening and remanding the claim, and the 
September 2005 supplemental statement of the case apprised 
the veteran of the information and evidence needed to 
substantiate his claim, the laws applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific evidence 
that was considered when the determinations were made.  In 
addition, in May 2004 and January 2005 letters, the veteran 
was informed of the provisions of the VCAA and was advised to 
identify any evidence in support of his claims that had not 
been obtained.  The RO issued additional duty to assist 
correspondence through its November 2001 rating decision and 
the October 2002 statement of the case in March 2002 that 
further emphasized relevant evidence.

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to service 
connection.  The VCAA letters specifically informed him that 
VA would obtain pertinent federal records.  He was informed 
that VA would also make reasonable efforts to obtain any 
identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claims as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice was provided to the veteran prior to the initial 
AOJ adjudication in the application to reopen the claim in 
November 2001 and then the RO issued subsequent VCAA notice 
prior to issuing a supplemental statement of the case in 
September 2005 that reviewed the matter  after the Board 
reopened the claim.  Thus, the timing of the notice could be 
considered as complying with the express requirements of the 
law as discussed in Pelegrini.  However, even if there is an 
arguable timing defect, that does not prevent the Board from 
finding that such a deficiency was nothing more than harmless 
error and as such not prejudicial to the claimant.  As 
explained below the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claim.  The Board notes that the May 2004 and 
January 2005 letters each had a specific reference on page 2, 
that invited him to submit or identify any evidence he 
possessed that pertained to his claim, which is essentially a 
statement of the fourth content element.  The Board notes 
that the June 2001 VCAA letter also had a similar reference 
on page 2.  The RO sent a VCAA notice letters in May 2004 and 
January 2005, before issuing a supplemental statement of the 
case in September 2005, which included applicable reasoning 
and law and regulations on the issue. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the appellant had 
identified evidence that would support the claim and VA 
sought the development of the record to support an informed 
determination.  With respect to the content of the respective 
VCAA notices, all did contain language that invited the 
veteran to submit evidence he felt would support his claims 
and listed numerous examples of information sources, 
including lay evidence.  Thus the Board finds that the 
appellant did have actual notice of the obligation to submit 
all relevant evidence to VA.  In the context of the entire 
record, the content requirements for a VCAA notice have been 
amply satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 


2002).  The record reflects that the relevant evidence in 
this case has been developed to the extent possible.  The 
record does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurement efforts have not been made.  The appellant 
submitted medical reports for the record and he did not 
authorize the release of chiropractic records he mentioned in 
March 2004.  He advised VA in January 2005 after receipt of 
the January 2005 VCAA notice letter, that he did not have any 
additional records.  Furthermore, there was no reply to the 
September 2005 statement of the case that indicated 
additional evidence was either provided but not considered or 
not obtained, based upon the list of evidence considered that 
appeared in the document.  The veteran received a VA 
examination with medical opinion and he did report for an 
examination scheduled pursuant to the Board remand.  He also 
testified at a Board hearing and submitted medical evidence.

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that the due 
process requirements concerning the veteran's appeal have 
been fulfilled in this case.  He has had ample opportunity to 
effectively participate in the development of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


Analysis

Service connection may be established on a "direct" basis 
for disability resulting from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303, 3.304 (pertaining to requirements for "direct" 
service connection).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain disease such as arthritis may be presumed to have in 
incurred in or aggravated by service if manifest to the 
required degree during the applicable period.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  

Service connection may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  If a preexisting 
disorder is noted upon entry into service, service connection 
may be granted based on aggravation during service of that 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Wagner, 
supra.  In such a case, a presumption of aggravation arises 
where there is an increase of disability during service 
unless there is a specific finding that the increase is due 
to the natural progress of the disease.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Under certain circumstances, service connection may be 
granted for developmental disorders if shown to have been 
aggravated during service. See VAOPGCPREC 82-90 (July 18, 
1990).  The Board observes that the pertinent distinction 
between congenital or developmental "disease" and "defect" 
in the VA disability compensation scheme as discussed in 
VAOPGCPREC 82-90 has been relied on in precedent decisions.  
See for example Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The 
VA examiner in 2004 gave no indication from the opinion that 
the veteran's case did not fall within the general etiology 
for spondylolisthesis.  The Board observes that the 
definition of spondylolisthesis as usually being the result 
of a developmental defect is significant in light of the VA 
regulatory definition, and the examiner did not expressly 
identify or infer another as likely etiology for the 
veteran's presentation of spondylolisthesis.  See, Dorland's 
Illustrated Medical Dictionary, 1563 (28th ed. 1994).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)).  

History provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  However, in this case there is 
competent medical evidence, given the examiner's clinical 
evaluation in June 1974 of an abnormal spine with the 
diagnosis of bilateral spondylolisthesis appearing in the 
summary of defects and diagnoses, that the Board concludes 
the presumption of soundness concerning a spine disorder does 
not apply in this case.
The presumption of sound condition concerning the spine does 
not apply in this case because the presumption of soundness 
at entrance to service "attaches where there has been an 
induction examination in which the later complained-of 
disability was not detected."  Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991); Crowe, 7 Vet. App. at 245; Verdon v. 
Brown, 8 Vet. App. 529, 535 (1996).  Given the examiner's 
clinical evaluation of an abnormal spine with a precise 
diagnosis based upon clinical evaluation and contemporaneous 
radiology, a spine disorder identified as spondylolysis and 
spondylolisthesis was detected and the presumption of 
soundness is rebutted.  See Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993) (holding that the burden of proof was on the 
government to rebut the presumption of sound condition and 
stating that the burden of proof is a formidable one), and 
Miller v. West, 11 Vet. App. 345, 348 (1998).

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.  Thus, where the presumption of 
sound condition is rebutted, the veteran is not entitled to 
service-connected benefits because it has been shown that he 
was not sound at entrance and therefore that his disability 
pre-existed service.  His claim for service connection is 
based on aggravation rather than service incurrence with 
regard to the spondylolisthesis/spondylolysis.  

The veteran's service medical records showed a normal spine 
was reported on the enlistment examination in June 1968 and 
he reported no history of recurrent back pain.  He had a 
complaint of back pain on one occasion in February 1971 
associated with nausea, feeling lightheaded, and vomiting.  
The examiner's assessment did not include any back disorder.  
The record of treatment that followed multiple fragment 
wounds he sustained in April 1971 is also unremarkable 
regarding the back.  The June 1971 separation medical 
examination shows a normal spine.  

A private physician reported in December 1972 that the 
veteran was capable of performing duties of law enforcement.  
The physician directed comments to residuals of a left thigh 
injury.

The military service medical examinations in February 1973 
and July 1973 also reported a normal spine and no history of 
recurrent back pain.  The veteran submitted several pieces of 
correspondence dated in 1973 that refer to military training 
but not to any back problem.

A June 3, 1974, "PLC" examination, performed the day after 
he reentered active military service reported an abnormal 
spine, with bilateral spondylolisthesis noted in the summary 
of defects and diagnoses.  It was also noted he was not 
qualified on account of spondylolisthesis.  According to the 
medical history, there was no history of recurrent back pain.  
An orthopedic consultant reported on June 18, that the 
veteran complained of radiating back pain and that the onset 
of his chronic symptoms had been in 1971, with a recent 
exacerbation a week ago during physical training.  The 
radiology report showed the impression was bilateral 
spondylolysis, possible early spondylolisthesis.  An August 
1974 correspondence from the service department advised the 
veteran that he was not physically qualified for retention on 
account of bilateral spondylolisthesis.  Service department 
correspondence in December1975 listed spondylosis as 
disqualifying him for retention, which appears to be 
inaccurate as the contemporaneous medical evaluations did not 
report spondylosis.  The veteran's personal correspondence 
dated in June 1974 mentions bruising a vertebra in his back 
doing extra exercises, being seen at sick call and given 
medication and returned to physical training.

The veteran provided employment medical records with medical 
history forms dated late in 1981 mention "spondylitis" in 
connection with a back injury in military training. He 
complained of recurrent back pain on examination in March 
1989.  

The VA examination in November 1994 noted the veteran's work 
as a maintenance inspector and that he did not take 
medication for any back disorder.  He also jogged more than a 
mile several times a week and he reported occasional back 
pain radiating to the left thigh and occasional back pain 
with excessive lifting.  He reported his job required 
carrying ladders and doing physical work.  The diagnosis was 
lumbosacral strain.

The veteran submitted records that included a February 1996 
report wherein he reported hurting his back in 1974 and again 
in the mid 1990's.  Private medical records include an 
October 2000 entry of a history of back injury in service 
doing a back flip exercise and that he experienced pain then 
and had difficulty ever since.  In February 2001, low back 
pain, grade I spondylolisthesis L5-S1 and degenerative disc 
disease at L5-S1 are noted.  A March 2001 radiology report 
showed grade I anterior spondylolisthesis of L5 on S1 that 
was suspected to be due to unilateral L5 spondylolysis, and 
degenerative disc disease L4-S1.  Another radiology report in 
early 2001 was read as showing lumbar spondylosis and mild 
degenerative retrolisthesis of L2 on L3 and L4 on L5 and 
degenerative changes in the lumbar spine.  Radiology in 
August 2001 and February 2002 also noted spinal stenosis and 
spondylolisthesis. 

The veteran testified that he served in the Reserves in 1972 
and went into the Marine Corps Officer Candidate School on 
active duty for training.  His spouse recalled that after the 
veteran returned from Vietnam, he complained of back pain, 
and that after the veteran injured his back in 1974, there 
was an increase in his complaints of back pain. 

MWC, M.D., stated in March 2004 that the veteran had been 
under his care since 1994 for medical problems that included 
chronic back pain, that the veteran reported going back to an 
injury in military service.  Dr. C opined that the chronic 
back pain now was likely caused by the previous injury 
sustained on active duty.  

A VA examiner reviewed the record in addition to interviewing 
the veteran and reported the diagnosis of mild retrolisthesis 
L4 on L5 and anterolisthesis L5 on S1 with degenerative 
arthritis and degenerative disc disease.  The examiner opined 
that the changes of spondylolysis and/or spondylolisthesis on 
radiology in 1974 were most likely congenital and that the 
veteran had an acute aggravation of the preexisting low back 
condition in June 1974.  The examiner stated there was no 
evidence that the injury caused a chronic condition other 
than an acute aggravation of the preexisting congenital 
condition.  The examiner stated that the current back 
disability was consistent with the expected progression of 
the preexisting lumbar spondylolysis and/or 
spondylolisthesis.  The examiner opined that the current back 
disability was not likely caused by or the result of an acute 
low back injury in military service.  

The Board has considered all the evidence including the 
absence of evidence of such a disease in service and the 
amount of time that elapsed after service before such a 
disease was shown.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
preexisting condition was aggravated by military service); 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness). 

There is evidence of a lack of aggravation as the record 
establishes there was no increase in disability during 
service.  Indeed, the statement from Dr. C simply relates 
current back pain to an inservice injury, a fact which the VA 
examiner did not agree with.  However, Dr C stated he relied 
on the veteran's history so his conclusion did not address 
the undisputed evidence of a preexisting disorder.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995), holding that self-
reported history unenhanced by additional comment from an 
examiner or review of relevant records does not constitute 
competent medical evidence.  See e.g., Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

The VA examiner in 2004 opined that the record documented a 
temporary flare-up of symptoms associated with the congenital 
spondylolisthesis and that what the veteran had subsequently 
experienced was the expected progression of the disorder.  
See 38 U.S.C.A. § 1153; see also Davis v. Principi, 276 F.3d 
1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991) ("increase" in disability during service does 
not include temporary or intermittent flare-ups of a 
preexisting condition and such are not considered inservice 
aggravation).  The VA medical opinion found the 
spondylolisthesis was not aggravated and this constitutes a 
required finding of record that supports our decision of no 
increase occurred during military service.  See Sondel v. 
West, 13 Vet. App. 213, 219-20 (1999); Hunt, supra.  The VA 
medical opinion in relying on current medical evidence as 
well as history distinguishes this case from Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994) and warrants a different 
result.  

Furthermore, the VA medical opinion in 2004 did not associate 
degenerative arthritis or degenerative disc disease to the 
veteran's military service, and Dr. C did not offer that 
opinion in support of the veteran.  The representative refers 
to affording the veteran the "combat advantage" presumably 
seeking to invoke the provisions of 38 U.S.C.A. § 1154 and 
38 C.F.R. § 3.304.  On this point, the veteran and his spouse 
maintained he complained of back pain associated with the 
fragment wound incident in Vietnam in 1971.  Although the 
veteran has a spine disability, he does not satisfy the other 
two requirements for prevailing on a claim for service 
connection that is grounded in the application of section 
1154 and its implementing regulation.  Regarding the 
application of 38 U.S.C.A. § 1154 and 38 C.F.R. § 3.303(d), 
in Caluza, 7 Vet. App. at 507-08 (citing Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994)) it was emphasized that 38 
U.S.C.A. § 1154(b) relaxed the evidentiary requirements for 
adjudication of certain combat-related VA disability 
compensation claims by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Further, it was 
stated that as a result, the lay or other evidence would be 
accepted as sufficient proof of service incurrence or 
aggravation unless there is clear and convincing evidence 
that the disease or injury was not incurred or aggravated in 
service. 

The Federal Circuit in Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996) set out a three-step analysis for applying 38 
U.S.C.A. § 1154(b).  First, it must be determined that there 
is "satisfactory lay or other evidence of service incurrence 
or aggravation" of disease or injury due to combat.  Second, 
it must be determined whether such evidence is "consistent 
with the circumstances, conditions or hardships of such 
service."  If both of these inquiries have been answered in 
the affirmative, then a factual presumption arises that the 
disease or injury is service connected.  The third step of 
the analysis is to determine whether the government has 
rebutted the established presumption of in service incurrence 
by "clear and convincing evidence to the contrary." Id at 
392-93.  Clear and convincing evidence means evidence that 
provides a "reasonable certainty" of the truth of the fact 
in controversy.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  The term "service connection", is used in section 
1154(b) to refer to proof of incurrence or aggravation of a 
disease or injury in service, rather than to the legal 
standard for entitlement to payments for disability.  See 
Velez v. West, 11 Vet. App. 148, 153 (1998).  

It was the holding in Libertine v. Brown, 9 Vet. App. 521, 
524-25 (1996), that the Collette Court's decision 
supplemented the Caluza medical nexus analysis, but that in 
certain cases lay evidence would satisfy the first step under 
Collette.  In Clyburn v. West, 12 Vet. App. 296, 303 (1999), 
the CAVC affirmed the principle that section 1154(b) does not 
provide a substitute for medical nexus evidence and present 
disability.  On this point, the Board observes that the 
holding in Huston v. Principi, 17 Vet. App. 195, 205-06 
(2003) approves the principle in Clyburn that competent nexus 
evidence is required in a claim grounded in section 1154.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent. Savage v. 
Gober, 10 Vet. App. 488, 495-98 ( 1997).  Specifically, a lay 
person is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  With regard 
to continuity of symptomatology, medical evidence is required 
to demonstrate a relationship between any present disability 
and the continuity of symptomatology unless such a 
relationship is one to which a lay person's observation is 
competent. Lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  However, chronicity is not demonstrated when, as 
in this case, the sole evidentiary basis for the asserted 
continuous symptomatology is from the appellant and when 
"no" medical evidence indicated continuous symptomatology.  
McManaway v. West, 13 Vet. App. 60, 66 (1999).

The VA examiner in 2004 reviewed the record in light of the 
complained of back pain associated with the wounds received 
in April 1971 and pointed out that the service medical 
records at the time of the wounding in 1971 or thereafter did 
not mention the back disorder being complained of.  The VA 
examiner referred to the absence of any pertinent complaint 
or history on military medical examinations several years 
later, and that there was no confirmed treatment until many 
years after that.  Although the veteran through his combat 
service is entitled to certain presumptions regarding the 
occurrence of an injury related to combat, the favorable 
presumption does not extend to the other elements need to 
establish service connection.  

The presumption on the first element is rebuttable and the 
contemporaneous medical evidence serves to rebut the 
presumption of a back injury in Vietnam.  Furthermore, the 
significance of recollections of continuity of symptomatology 
decades after an incident is substantially diminished in the 
presence of several years of contemporaneous medical reports 
showing no complaint of back pain by history in response to 
direct questioning that was addressed in self reported 
medical history with each of the examinations.  The VA 
examiner's opinion and the statement from Dr. C did not 
attribute the degenerative disc disease or degenerative 
arthritis to the veteran's military service, and as noted 
previously there is insufficient evidence of continuity of 
symptomatology.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In summary, the Board finds there is not an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, so as to warrant 
the application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The evidence does 
not support the claim either from the standpoint of 
aggravation of a preexisting disorder on inception of 
arthritis or degenerative disc disease and it is not in 
relative equipoise on any of the listed disorders for the 
spine.  The fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


